Citation Nr: 0201398	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 (West 1991) on the basis of 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to November 
1946, and from December 1946 to February 1960.  He died on 
December [redacted], 1996.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  The procedural history of this case is set 
forth in the Board's remand dated January 17, 2001.


FINDINGS OF FACT

1.  The veteran, who was honorably discharged in February 
1960 with twenty years of active duty service, died at the 
age of 75 in December 1996, due to acute myocardial 
infarction.  Probable sepsis, arteriosclerotic heart disease, 
hypertension and peptic ulcer disease were listed on the 
death certificate as other significant conditions 
"contributing to death but not resulting in the underlying 
cause."

2.  A medical opinion from a physician who reviewed the 
evidence in the claims file in September 2000 indicated that 
the veteran's weight loss and poor nutrition were caused by 
his service-connected ulcer disease and that this disorder 
"significantly contributed to his demise."


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons and bases set forth below, the Board 
concludes that the appellant is entitled to DIC benefits 
under 38 U.S.C.A. § 1310 on the basis that her late husband's 
service-connected ulcer disease was a contributory cause of 
his death in December 1996.  

The veteran served on active duty from July 1940 to November 
1946, and from December 1946 to February 1960.  Service 
connection was in effect during the veteran's lifetime for 
duodenal ulcer, rated 20 percent disabling, and traumatic 
arthritis of the lumbar spine, rated 10 percent disabling.

The veteran died in December 1996, at the age of 75; the 
immediate cause of death was acute myocardial infarction.  
Probable sepsis, arteriosclerotic heart disease, hypertension 
and peptic ulcer disease were reported as significant 
conditions contributing to his death but not resulting in the 
underlying cause of death.

Dependency and indemnity compensation (DIC) benefits are 
payable to benefits-eligible claimants (surviving spouse, 
children, and parents) when any veteran dies after December 
31, 1956, from a service-connected or compensable disability; 
the standards and criteria for determining whether or not a 
disability is service connected shall be those applicable 
under chapter 11 of title 38, United States Code.  See 38 
U.S.C.A. § 1310(a) (West 1991).  Pursuant to regulations, to 
establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2001).  A disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

In a merits-based review of a claim, the Board has the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.  Once the evidence is assembled, the Board 
must determine whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The appellant, the veteran's surviving spouse, alleges that 
his hypertension disease and his service-connected ulcer 
disorder were contributory causes of his death within the 
meaning of the law and VA regulations for purposes of DIC 
benefits.  In support of her claim, she submitted extracts 
from the medical literature discussing hypertension and 
involuntary weight loss, supporting lay statements from 
family members, who attested to their knowledge of the 
veteran's long-term problems with his health due to his ulcer 
disease, and a medical-opinion statement from a Dr. C. N. 
Bash, M.D., dated September 28, 2000.

Dr. Bash's statement of September 2000 reflects that he 
reviewed the evidence in the claims file, including the 
service medical records, the report of a VA examination 
conducted in December 1951, hospital admission summaries 
dated in 1965 and 1990, the terminal hospital summary reports 
dated in 1996, the death certificate, and x-ray, laboratory 
and nurse/physician reports dated in 1990-96, and based on 
this review together with appropriate reference to relevant 
medical literature, he concluded that (1) the veteran's 
elevated blood pressure readings noted in service were the 
beginning of the hypertension that directly contributed to 
his demise by way of development of coronary artery disease, 
and (2) that there was a reasonable medical certainty that 
his service-connected peptic ulcer disease significantly 
contributed to his demise by way of weight loss and 
malnutrition during the last 18 months of his life.

In discussing the hypertension, Dr. Bash offered the 
following analysis in support of his conclusion:

There is a reasonable probability that 
this patient's demise due to [myocardial 
infarction] was caused by his 
longstanding service acquired 
hypertension, that resulted in coronary 
artery disease, which lead to a large 
dysfunctional heart, that resulted in 
very poor cardiac output (ejection 
fraction of 14%) from the heart to the 
heart and other vital organs (accounting 
for his strokes, congestive heart 
failures and ischemic hepatitis), which 
combined with his preexisting coronary 
artery disease and the stress of his 
acute pneumonia resulted in Myocardial 
infarction and death.

Regarding the relationship between the veterans' ulcer 
disease and the cause of his death, Dr. Bash offered the 
following analysis:

This patient is service connected for 
peptic ulcer disease and had chronic 
gastric ulcer problems documented in the 
chart during multiple endoscopies with 
biopsy (Dec. 1994 and Sept. 1995).  The 
patient also had a significant weight 
loss during the last 18 months prior to 
his death (250 Lbs. To 160 Lbs. as 
documented in the chart) which was most 
likely due to the fact that he was unable 
to eat solid foods, had pain following 
meals (family history), digest food or 
absorb food (retained food documented on 
endoscopy) due to the severity of his 
[peptic ulcer disease] and this [peptic 
ulcer disease] lead [sic] to malnutrition 
and a weakened immune system likely 
making him more susceptible to infections 
and the consequences of his terminal 
pneumonia.  This pneumonia ultimately 
stressed his heart causing it to fail by 
way of myocardial infarction.

It is my opinion that this patient's 
chronic [peptic ulcer disease] and 
chronic hypertensive disease 
significantly contributed to his demise.

With respect to the above, Dr. Bash specifically pointed to 
the findings reported on the death certificate by the 
treating physician at the time of his death, Dr. Douglas, 
stating, "This opinion is supported by the death certificate 
that states that [peptic ulcer disease] significantly 
contributed to his death (Dr. Douglas) and the attached 
literature references which states that patients with weight 
loss of greater than 5 kilograms have a significant increase 
in mortality from coronary heart disease (Lee, Yaari)."

The evidence shows that the veteran had a history of 
significant weight loss and malnutrition in the year and a 
half period prior to his death, which based on the medical 
opinion of Dr. Bash, was related to his long-term problems 
with his ulcers. Hence, as there is no evidence showing an 
alternative cause for his weight loss and poor nutrition, two 
components which Dr. Bash opined led to his weakened immune 
system and resulting terminal pneumonia and life-ending heart 
attack, the Board finds that these components were in all 
likelihood caused by the digestive symptoms that were well-
established elements of the service-connected ulcer disease.  
In this regard, the Board finds that when the appellant's 
contentions are read together with the veteran's medical 
history, the supporting lay statements of family members, and 
the medical-opinion statement of Dr. Bash made in September 
2000, the Board concludes that the service-connected ulcer 
disease was a contributory cause of death under 38 C.F.R. 
§ 3.312(c)(1), warranting entitlement to DIC benefits.

The above-cited regulation, 38 C.F.R. § 3.312(c)(1), 
specifically provides that a contributory cause of death is 
". . . inherently one not related to the principal cause, 
. . . . but one that, "aided or lent assistance to the 
production of death."  Hence, when these provisions are 
applied to the facts of this case, it seems reasonable to 
conclude that the veteran's significant weight loss and poor 
nutrition weakened him considerably in the last few years of 
his life, and that but for his ulcer disease, he would not 
have experienced the degree of weight loss and poor nutrition 
which, as stated by Dr. Bash, made him more susceptible to 
contracting the pneumonia which combined with the coronary 
heart disease led to his demise in December 1996, by heart 
attack.

The Board is, of course, aware that the medical evidence of 
record and Dr. Bash's statement of September 2000 is not 
clearly dispositive to a favorable outcome for the 
appellant's appeal - neither his statement nor the terminal 
hospital records specifically state that his rapid weight 
loss and poor nutrition were due to his ulcer disease or that 
such a state of health was responsible for weakening his 
immune system and causing "probable sepsis."  Nevertheless, 
in view of the facts in this case - a long history of chronic 
peptic ulcer disease and related digestive problems, with a 
history as well of the significant weight loss prior to death 
- and the fact that Dr. Bash believed that the service-
connected peptic ulcer disease was responsible for the weight 
loss (and by implication, to a weakening immune system that 
made him more susceptible to the terminal pneumonia) - the 
Board will consider that the evidence for and against the 
claim is in equipoise, which requires resolution of all 
reasonable doubt in favor of the appellant.

Accordingly, the law provides that in such a situation, the 
benefits must be awarded and therefore, service connection 
for the cause of the veteran's death is warranted.  38 C.F.R. 
§ 3.102 (2001).  Section 3.102 of 38 C.F.R. makes clear that 
reasonable doubt is a "substantial" doubt and one within 
the range of possibility as distinguished from pure 
speculation or remote possibility.  Id.  For the reasons 
herein set forth, the lay, medical and other documentary 
evidence that the appellant has amassed in support of her 
claim on appeal is fairly read by the Board to raise a 
reasonable doubt as to whether the veteran's death is service 
connected.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to the law governing 
the duty to notify and the duty to assist enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103) (hereinafter, "the VCAA"), no 
undue prejudice to the appellant is evident by a disposition 
herein, as the Board's decision constitutes a complete grant 
of the benefits sought on appeal.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death for 
purposes of payment of DIC benefits to the appellant as 
surviving spouse is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

